Title: [From Thomas Jefferson to the Rev. James Madison, 24 December 1783]
From: Jefferson, Thomas
To: Madison, Rev. James


        [Annapolis, 24 Dec. 1783. Entry in SJL reads: “J. Madison of the college—to observe thermometer just before sunrise—Crawford’s theory—Rittenh’s orrery. Hopkinson’s quilling.” Not found, but see Madison to TJ, 22 Jan. 1784. Hopkinson’s “quilling”: on 21 Nov. 1783 TJ attended a meeting of the American Philosophical Society at which Hopkinson presented “a Plan and directions for improving the method of quilling an Harpsichord”; a year later “A paper containing further improvements in quilling a Harpsichord was presented by Mr. Hopkinson” (minutes of the Am. Phil. Soc., 9 Dec. 1784, MS in PPAP; see Hopkinson to TJ, 25 May 1784).
      